DETAILED ACTION
This is Final Office Action in response to amendment filed on March 16, 2021. Claims 1, 4, 7, 11, 14, 18 and 21 have been canceled. Claims 2-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are pending in this application.
Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. First, there is no response to the § 112 rejection. Second, the newly amended limitation “a previous network quality check” presented at high level of generality seems indefinite because it is not known of what type of “quality check” to perform, and how and/or what to determine “quality check” had improved. Furthermore, it is not known what type of improvement in quality in order to “select previously-filtered content items.” Thus, under broad claim interpretation examination, the cited prior art Baldwin teaches quality check in bandwidth range (see ¶[0015], [0019] and [0033], Baldwin) that read on applicant’s claimed limitation as currently presented. In view of the above reasons the claimed limitations “quality check” and “select previously-filtered content items”, currently presented at high level of generality, are indefinite, and therefore the Claim Rejections 35USC § 112(b) is maintained.
Applicant's arguments regarding “selecting one or more previously-filtered content items to be included in the content that is provided to the mobile device for output” (response 3/16/2021, page 6) have been fully considered but they are not persuasive.
Examiner’s response: the new claimed limitations and the concept of “receiving a request for content from a mobile device (105A, 105B, Fig.1 and step 305 of Fig.3, Baldwin, i.e., data requested by user device), and selecting one or more previously-filtered content items (user-specific parameters before being routed to the user device read on the claimed selecting the previously-filtered content items. Please notes the claimed “selecting filtered content items” corresponding to “user-specific parameters”) to be included in the content that is provided to the mobile device for output” can be seen herein Fig.1 and Fig.3 of Baldwin such as the new feature of “receiving request from user device, selecting one or more previously-filtered content items to be included in the content that is provided to the mobile device for output” is clearly disclosed by Baldwin.  

    PNG
    media_image1.png
    723
    526
    media_image1.png
    Greyscale


Examiner maintains that the combination of Baldwin et al. (US 2014/0029615 A1) in view of Lusted et al. (US 20140258813 A1) still teach the invention as claimed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 and similar claims 9 and 16 respectively recite the limitations:
“… determining that a quality a wireless network has improved since a previous network quality check” (second claimed limitation): it seems incomplete sentence “a quality ? a wireless network …” 
It can’t determine what type of “quality check” and how or what to make “quality check” improved. it is not known what type of improvement in quality in order to “select previously-filtered content items…”
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. 
Regarding claims 2, similar claim 9 and claim 16, the claim recite a series steps of “determining that a quality a wireless network has improved; based on determining that 
Claims 3, 5-6, 8, 10, 12-13, 15, 17 and 19-20 recite “previously-filtered content items” are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10361936 in view of Lusted et al. (US 20140258813 A1).
(¶[0032]-[0033]). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to one with ordinary skill in the art at the time the invention was made to add the disable mode for efficiently filtering content items’ purposes. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teaching of Carter and Lusted before them to enhance the filtering content items including disabling mode, as taught by Lusted. One of ordinary skill in the art would be motivated to do so because accurately filtering content in network communication. The motivation would have been to accommodate an obvious need.

Claims Comparison Table:

Instant application  #16/437,818
Patent # 10361936
Claim 2, A computer-implemented method comprising: 
























determining that a quality a wireless network has improved; based on determining that the quality of the wireless network has improved, selecting one or more previously-filtered content items to be included in the content that is provided to the mobile device for output; and 


providing, for output, the content including the one or more of the previously-filtered content items. 


6. The method of claim 2, comprising, based on determining that the quality of the wireless network has improved, rescoring the previously-filtered content items. 





9. A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: determining that a quality a wireless network has improved; based on determining that the quality of the wireless network has improved, disabling a mode in which content items that are to be transmitted to a mobile device is filtered, then transmitting one or more previously-filtered content item to the mobile device for output; and providing, for output, one or more of the previously-filtered content items. 















13. The system of claim 9, wherein the operations comprise, based on determining that the quality of the wireless network has improved, rescoring the previously-filtered content items. 

14. The system of claim 9, wherein the quality of the network is determined to be improved in response to a request, by the mobile device, for content items to be transmitted to the mobile device. 

16. A non-transitory computer readable medium having stored therein instructions, that when executed by a computing system, cause the computing system to perform functions comprising: determining that a quality a wireless network has improved; based on determining that the quality of the wireless network has 


20. The medium of claim 16, wherein the operations comprise, based on determining that the quality of the wireless network has improved, rescoring the previously-filtered content items. 
21. The medium of claim 16, wherein the quality of the network is determined to be improved in response to a request, by the mobile device, for content items to be transmitted to the mobile device.
 A computer-implemented method comprising: 

receiving, using one or more computing devices, a content request from a client device of a user; determining, using the one or more computing 

devices, a first network quality status for the client device and data plan availability associated with the user; determining, using the one or more computing devices, one or more filtering factors including the user's prior interaction with an item of content from a plurality of content items and the user input indicating one or more events related to the item at a particular time; 

filtering, using the one or more computing devices, the plurality of content items to generate filtered content based on the user's prior interaction with the item, the user input indicating one or more events related to the item at a particular time, the first network quality status, and whether data plan usage satisfies a threshold that is dynamically determined based on the data plan availability; 

determining a second network quality status; responsive to a difference between the first network quality status and the second network quality status, modifying the filtered content based on the difference; and 



providing, using the one or more computing devices, the modified content for display on the client device of the user. 

6. The computer-implemented method of claim 5, wherein providing the modified content for display comprises: automatically providing, using the one or more computing devices, the high quality multimedia items that were filtered out from the filtered content for display to the 

9. A computer program product comprising a non-transitory computer usable medium including a computer readable program, wherein the computer readable program when executed on a computer causes the computer to: receive a content request from a client device of a user; determine a first network quality status for the client device and data plan availability associated with the user; determine one or more filtering factors including the user's prior interaction with an item of content from a plurality of content items and the user input indicating one or more events related to the item at a particular time; filter the plurality of content items to generate filtered content based on the user's prior interaction with the item, the user input indicating one or more events related to the item at a particular time, the first network quality status, and whether data plan usage satisfies a threshold that is dynamically determined based on the data plan availability; determine a second network quality status; responsive to a difference between the first network quality status and the second network quality status, modify the filtered content based on the difference; and provide the modified content for display on the client device of the user. 

14. The computer program product of claim 13, wherein to provide the modified content for display, the computer readable program when executed on the computer also causes the computer to: automatically provide the high quality multimedia items that were filtered out from the filtered content for display to the user responsive to determining that the second network quality status is improved from the first network quality status. 

    17. A system comprising: a processor; and a memory storing instructions that, when executed, cause the system to: receive a content request from a client device of a user; determine a first network quality status for the client device and data plan availability associated with the user; determine one or more filtering factors including the user's prior interaction with an item of . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US 2014/0029615 A1) in view of Lusted et al. (US 20140258813 A1).
Regarding claim 2, similar claims 9 and 16, Baldwin discloses a computer-implemented method comprising: 
receiving a request for content from a mobile device (step 305 of Fig.3, ¶[0048]-[0050] and [0062], Baldwin, i.e., data requested by user device)
(step 320 of Fig.3, ¶[0048]-[0050] and [0062], Baldwin, i.e., filtering data content based on user-specific parameters to be routed to user device);
selecting one or more previously-filtered content items to be included in the content that is provided to the mobile device for output (¶[0046], [0048]-[0050] and [0062], Baldwin); and
Providing, for output, one or more of the previously-filtered content items (step 325 of Fig.3, ¶[0048]-[0050] and [0062], Baldwin, i.e., routing the filtered content to user device).
Baldwin, however, does not explicitly disclose determining if the quality of the wireless network has improved.
Lusted discloses determining data channel quality parameter that indicates a change in forward error correction state “FEC” has improved such that disabling the current FEC mode state in network nodes (¶[0032]-[0033]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Baldwin with the teachings of Lusted to filter the data content to transmit to the user device. It is beneficial to prepare data content based on quality parameters between nodes in the network to rout traffic according to the determination of the corrected state mode with better quality (¶[0033], Lusted). Moreover, both references disclose features that are directed to analogous art and the same field of endeavor, such as filtering data content to be routed to the user device. This close relationship between Baldwin and Lusted highly suggests an expectation of success.
Regarding claim 3, similar claims 10 and 17, Baldwin/Lusted combination discloses wherein the mode is disabled at one or more content provisioning servers that service the mobile device (¶[0032]-[0033] and [0054], Lusted). 
(¶[0032]-[0033] and [0054], Lusted). 
Regarding claim 5, similar claims 12 and 19, Baldwin/Lusted combination discloses wherein the content items are social media posts (¶[0014], [0027], [0037] and [0042], Baldwin). 
Regarding claim 6, similar claims 13 and 20, Baldwin/Lusted combination discloses, based on determining that the quality of the wireless network has improved, rescoring the previously-filtered content items (¶[0033], [0048]-[0050] and [0062], Baldwin). 
Regarding claim 7, similar claim 14 and 21, Baldwin/Lusted combination discloses wherein the quality of the network is determined to be improved in response to a request, by the mobile device, for content items to be transmitted to the mobile device (¶[0033], [0048]-[0050] and [0062], Baldwin). 
Regarding claim 8, similar claim 15, Baldwin/Lusted combination discloses wherein the previously-filtered content items comprise multimedia items of a predetermined size or larger (¶[0033], [0039], [0043] and [0049], Baldwin). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Donoghue et al. (US 20090163183 A1) disclose RECOMMENDATION GENERATION SYSTEMS, APPARATUS AND METHODS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
June 25, 2021